OPINION — AG — KEY WORDS: ARTICLE X, SECTION 35, LEVY TAX EXCEED FIVE MILLS, INVESTING, TAXABLE VALUATION, BONDS, COME DUE  ANSWER: SENATE BILL NO. 316 WOULD VIOLATE THE PROVISIONS OF ARTICLE X, SECTION 35 OF THE OKLAHOMA CONSTITUTION. (SAM HELLMAN) FILENAME: m0000957 SENATOR ROBERT S. GEE ATTORNEY GENERAL OF OKLAHOMA — OPINION MARCH 24, 1967 OPINION — AG — KEY WORDS: ARTICLE X, SECTION 35, LEVY TAX EXCEED FIVE MILLS, INVESTING, TAXABLE VALUATION, BONDS, COME DUE ANSWER: SENATE BILL NO. 316 WOULD VIOLATE THE PROVISIONS OF ARTICLE X, SECTION 35 OF THE OKLAHOMA CONSTITUTION. (SAM HELLMAN)